Citation Nr: 1038088	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, including as 
secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 






INTRODUCTION

The Veteran served on active service from November 1967 to 
November 1969.  

This appeal to the Board of Veteran's Affairs (BVA or Board) is 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's claim for service connection for bilateral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus, type II.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, type II.  

2.  The Veteran is not currently shown to have bilateral 
peripheral neuropathy of the upper and lower extremities.  


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the upper and lower 
extremities is not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2010).  

2.  Bilateral peripheral neuropathy of the upper and lower 
extremities is not proximately due to or the result of the 
Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2004 
and December 2006.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the December 2006 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice in December 2006, the RO 
went back and readjudicated the Veteran's claim for service 
connection in the March 2009 SSOC- including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So any 
arguable timing defect in the provision of that additional notice 
has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), private treatment records and 
lay statements in support of his claim.  In addition, the RO 
arranged for four VA compensation examinations in January 2005 
and January 2007 to determine the severity of his diabetes 
mellitus, type II and to determine whether the Veteran has 
peripheral neuropathy and if it may be attributable to 
his military service or his service connected diabetes mellitus, 
type II.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the 
Board is satisfied that VA has provided all assistance required 
by the VCAA and appellate review may proceed without prejudicing 
the Veteran.  


II.  Service Connection for Bilateral Neuropathy of Upper and 
Lower Extremities, Including as Secondary to Diabetes Mellitus, 
Type II

The Veteran contends that he suffers from bilateral peripheral 
neuropathy of the upper and lower extremities, due to his already 
service-connected diabetes mellitus, type II.  Unfortunately, 
after reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To show 
chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

Also, a disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
essence, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition he or 
she had in service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present condition 
is of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay observation).  
Savage, 10 Vet. App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about even balanced for and against the claim), with the Veteran 
prevailing in either event.  Conversely, the claim will be denied 
if the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As mentioned, the Veteran contends that he has bilateral 
peripheral neuropathy of the upper and lower extremities, which 
is either directly attributable to his active service or 
secondary to his already service-connected diabetes mellitus, 
type II.  Regardless, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.   

Unfortunately, most fatal to this claim under either direct or 
secondary theories of service connection is that there simply is 
no medical evidence confirming the Veteran has a current 
disability of peripheral neuropathy of the upper and lower 
extremities, let alone from or as a result of his diabetes 
mellitus, type II.  As explained, proof of current disability is 
perhaps the most fundamental requirement for establishing 
entitlement to service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).  See also, Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating that, in the absence of proof of a current 
disability, there can be no valid claim since service connection 
presupposes a current diagnosis of the condition claimed).  See, 
too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to VA's adjudication of 
the claim).

In addition, since there is no clinical diagnosis of bilateral 
peripheral neuropathy of the upper and lower extremities, there 
is obviously no possible means of attributing a non-existent 
condition to the Veteran's active service, including, as is being 
specifically alleged here, by way of his already service-
connected diabetes mellitus, type II.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In reaching this conclusion, the Board's review of the Veteran's 
STRs also failed to reveal any complaints, treatment, or 
diagnosis of any symptoms which may be attributable to peripheral 
neuropathy affecting the Veteran's extremities.  While it is 
undeniable the Veteran was exposed to herbicides, including Agent 
Orange, due to his service in the Republic of Vietnam and as 
established by his grant of service connection for diabetes 
mellitus, type II, there is simply no in-service incurrence of 
peripheral neuropathy. 

Private treatment records from Dr. E.T. December 1997 to January 
2007 also do not show the required current diagnosis of 
peripheral neuropathy.  According to these treatment records, the 
Veteran has received continuous treatment for diabetes mellitus, 
type II, a fact which the Board is not disputing.  However, there 
is no indication at any point during the Veteran's treatment with 
Dr. E.T. that he currently has bilateral peripheral neuropathy.  
Dr. E.T. did note in several clinical reports dated April 1999 
and in April, June, August and December 2000, that the Veteran is 
at a high risk for developing long term complications related to 
his diabetes mellitus, including neuropathy, but that was not 
rendered as a current diagnosis of the condition.  In a January 
2007 letter from Dr. E.T., he states that the Veteran is under 
his professional care for diabetes mellitus, type II.  Further, 
an accompanying doctor's note states that the Veteran is not 
suffering from neurological problems.  Furthermore, there is no 
indication in the Veteran's private treatment records with Dr. 
E.T. that the Veteran is experiencing, or has experienced, any 
symptoms indicative of peripheral neuropathy.

As previously stated, the Veteran has received numerous VA 
compensation examinations regarding his diabetes mellitus, type 
II and accompanying problems.  The Veteran's initial VA 
examination for diabetes mellitus, type II is from January 2001.  
At that time, the Veteran reported numbness in the hands and 
feet, especially during cold weather.  Upon physical examination, 
no diagnosis of neurological impairment was rendered.  The next 
VA examination is from August 2003.  At that time, the Veteran's 
chief complaint was for narcolepsy due to his diabetes mellitus, 
type II.  The Veteran did not indicate the existence of tingling 
or numbness, as previously noted in January 2001.  Further, upon 
physical examination, the VA examiner determined there was no 
edema in the Veteran's extremities, his mental status was alert 
and oriented times 4 and his strength was 5/5 throughout.  

In January 2005, the Veteran was again scheduled for a VA 
examination specifically concerning the peripheral nerves.  The 
Veteran stated he was not insulin dependent and described 
numbness and tingling in his feet for the past couple of years.  
He stated the numbness and tingling occurred about twice a week 
and could last from a matter of minutes to hours, but described 
it as an annoyance only.  Upon physical examination, however, the 
examiner determined that that motor was 5/5 throughout; deep 
tendon reflexes were 2+ throughout, including ankle joints; 
vibration and pinprick tests were normal in both the upper and 
lower extremities, including an examination of the distal feet; 
and, the Veteran was able to discriminate a light touch in key 
points usually associated with diabetic neuropathy.  Accordingly, 
the VA examiner determined that that the Veteran's exam was 
normal for neuropathy.  While the examiner stated the Veteran may 
have evidence of a very mild case of sensory peripheral 
neuropathy, if it is present, it is not clinically significant.  
The examiner also opined that his symptoms "may well resolve 
with a small dose of Amitriptyline."  

The most recent VA examination is from January 2007.  In December 
2006, the Veteran was placed on insulin for his diabetes 
mellitus, type II.  The Veteran's medical history noted that 
there were no symptoms of diabetic related peripheral neuropathy.  
Upon physical examination, coordination, orientation, memory and 
speech were found to be normal and Romberg's Sign was negative.  
Further, there was no evidence of motor or sensory loss on the 
right and left sides, with normal cranial nerve functions and 
negative Babinski Signs.  Deep tendon reflexes for the Veteran's 
biceps, triceps, brachioradialis, patellar and Achilles, 
bilaterally, were all 2+.  Accordingly, the examiner found that 
the Veteran did not have a neurological disease.  

The Board notes that even prior to the Veteran's filing of his 
claim in November 2004, the January 2001 VA compensation 
examination failed to diagnose the Veteran with peripheral 
neuropathy.  Moreover, there is no indication from the Veteran's 
private treatment records from December 1997 to the date the 
Veteran filed his claim, or even after, which would provide 
evidence to support his claim that he has a current disability of 
bilateral peripheral neuropathy of the upper and lower 
extremities.  

So, simply stated, the medical record outweighs the Veteran's 
personal belief, no matter how sincere, that he has bilateral 
peripheral neuropathy of the upper and lower extremities due to 
his active service - and especially on account of his service-
connected diabetes mellitus, type II.  Thus, absent proof he has 
this claimed disability, service connection cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities, on a direct or secondary basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor, and this 
appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral peripheral neuropathy of the 
upper and lower extremities is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


